Citation Nr: 1733212	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  12-05 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for back and neck disabilities, to include degenerative disc disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1975 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran presented sworn testimony at a hearing before a Veterans Law Judge (VLJ) in January 2013.  A transcript of that hearing is of record.  The VLJ who presided over the hearing is no longer with the Board.  The Veteran has been notified that she may request a new hearing, but has not done so.  See July 2016 Letter.  In March 2014 and August 2016, the case was remanded for further development.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current back and neck disabilities were not shown in service or for many years thereafter and are not shown to be related to service.    


CONCLUSION OF LAW

The criteria for entitlement to service connection for back and neck disabilities are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

III.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, VA provided adequate notice in a letter sent to the Veteran in March 2009.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Pertinent VA and private medical records are associated with the claims file and the RO was appropriately informed from the Social Security Administration (SSA) that records from that source were not available.  The Veteran has referred to receiving some earlier private medical treatment (e.g. treatment from a chiropractor in 1996), the records of which are not associated with the claims file.  However, the Veteran has not appropriately identified these sources or provided releases of information for them in order for VA to attempt to obtain any available records.  Accordingly, VA has met its duty to assist in relation to obtaining potential records from these sources.  38 C.F.R. § 3.159(c)(1); Wood v. Derwinski, 1 Vet. App. 190 (1991).

VA has also provided a medical examination in this case.  The Board finds that it was adequate in that the examiner reviewed the claims file, did an appropriate physical examination and provided a medical nexus opinion supported by a specific, reasoned rationale.  
 
The Board also finds that there was appropriate compliance with the previous remand instructions.  In sum, there is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain listed, chronic disabilities, arthritis/degenerative joint disease, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Because no back or neck pathology was noted on her February 1975 enlistment examination or at the actual time of entry into service in April 1975, the Veteran's back and neck must be presumed to have been sound at the time of entry into service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Notably, the Veteran has more recently indicated that she did have a back injury when she was young and that this pre-existing injury was aggravated by her activities in service, including an instance of aiding an injured fellow service member and the regular carrying of her pack.  However, the Veteran's report of the pre-service injury does not constitute clear and unmistakable evidence that she had any current back or neck injury at the time of entrance into service in light of her February 1975 medical history report denying the presence of any recurrent back pain and not noting any pre-existing back (or neck) injury, while noting a history of other injuries and illness (e.g. an orbital blowout in her left eye due to an auto accident in September 1972 and undergoing prior obstetrical surgery); and her lack of any subsequent reporting of such injury prior to or at the time of entrance into service in April 1975.  Thus, the evidence of record does not rebut the presumption of soundness (i.e. the evidence is not undebatable that the Veteran had a pre-existing back or neck injury at the time of her entrance into service).  Consequently, for purposes of her claim for service connection, her back and neck must be considered to have been sound at the time she entered service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Accordingly, the remainder of the Board's analysis will be limited to determining whether service connection is warranted for a current back or neck disability that is directly related to service or qualifies for the chronic disease presumption for arthritis.    

In addition to the February 1975 enlistment examination and report of medical history, the remainder of the Veteran's service treatment records do not show any findings or complaints of back or neck pathology.  In this regard, on her May 1976 report of medical history at separation, she once again reported that she did not have (and had never had) recurrent low back pain; also reported that she did not currently have bone, joint or other deformity or swollen or painful joints; and did not otherwise report any history of back or neck problems while reporting a history of a number of other medical problems.  A subsequent medical history report from May 1977 (from when the Veteran was in the National Guard) shows similar negative reporting.  Also, a February 1977 periodic National Guard physical examination showed a normal spine and did not otherwise note any back or neck problems.  

Post-service, on an October 2002 chiropractic health center health history, the Veteran indicated that she had possibly had a herniated disk.  Also, in specific regard to injuries she had had, she noted that she had fallen 3 times in March 2001; had had a head injury in December 2001; had broken her thumb and some fingers in 1997; had dislocated her shoulder and hip in 1998 and 1994 respectively and had had surgery on her eye in September 1972.  She also indicated that the falls in March 2001 had resulted in injury to her spine.  Radiological examination showed no fractures or pathologies and good disc spaces in the anterior, posterior and lateral lumbopelvic spine; the anterior/posterior thoracic spine within normal limits; and degenerative joint disease of the lateral cervical spine at C4, C5 and C6 with anterior osteophytes.  

A subsequent December 2003 private psychiatric report indicates that the Veteran reported pain all of the time, all over her body, in all joints.  The pertinent diagnosis was somatoform pain disorder with psychological and physiological components.  Subsequently, in a September 2004 examination report for VA pension purposes, the examining physician indicated that the Veteran was suffering from lower back pains and diagnosed her as having lower back pain syndrome.  Also a February 2009 VA primary care note shows that the Veteran was noted to have degenerative joint disease of the lumbar spine with no abnormal spinal curvature and also a diagnosis of chronic low back pain.  At a March 2013 private orthopedic examination, the Veteran was found to have degenerative disc changes in the cervical spine at 4 levels, some mild degenerative disc changes in the thoracic spine with no evidence of compression fracture and unremarkable X-rays of the lumbar spine and pelvis.  Physical therapy was recommended.  
 
At September 2016 VA back and neck examinations, the Veteran reported that she initially injured her back going through basic training.  She indicated that she had
to carry a girl to the hospital for a mile and began having back pain.  She also
believed that carrying her gear may have caused her back pain.  The Veteran noted that she was able to complete her training; was not placed on a profile or limited duty and did not receive any treatment for her lower back.  However, she reported that she did experience lower back pain similar to pain she experienced during her menstrual period.  The Veteran reported that she did not receive treatment for her lower back after leaving the military and did not begin treatment for her lower back until 2005.  She noted that while being evaluated for other medical conditions around this time, it was noted that she had moderate to severe arthritic changes of her lumbar and cervical spine.   

Regarding the cervical spine, the Veteran similarly reported that that she initially injured her neck going through basic training.  She indicated that she had to carry a girl to the hospital for a mile and began having neck pain.  She also believed that carrying her gear caused her neck pain.  She reported that she received no treatment for her neck pain while in the military.  

Lumbar spine X-rays showed 5 lumbar-type non-rib-bearing vertebral bodies aligned without significant spondylolisthesis or compression fracture.  There was mild disc space narrowing and small endplate spurs at L1-2, L2-3 and L 3-4.  There was also facet arthropathy at L5-S1.  The sacroiliac joints were congruent with some sclerosis.   

The examiner noted that a cervical spine MRI in June 2015 had shown multilevel cervical disc and facet arthropathy causing thecal sac narrowing, central canal stenosis and neural foraminal compromise at multiple cervical disc levels.

In a September 2016 medical opinion, the VA examiner found that given the Veteran's history, a nexus could not be formed (between service and current neck and back problems).  Thus, he concluded that the Veteran's neck and back disabilities were less likely than not (less than 50 percent probability) incurred or caused by the claimed in-service injuries.  The examiner indicated that he took into consideration the Veterans lay statements when forming his conclusion.  However, he noted that the Veteran's post-service medical records did not show continuity of symptomatology since service nor did her military records show that she that she was treated consistently for her neck and back while on active duty.  There was also no medical documentation showing that she received any treatment pertaining to either of these anatomical areas following her discharge from the military.

Further, the examiner noted that the Veteran has been diagnosed with a somatoform pain disorder with psychological and physiological components.  Because of these disorders it was very hard for her to give a clear history of her pain. She had a tendency to associate unusual events as the cause of her pain and was not able to describe it clearly.  This made determining the primary cause of her pain very difficult if not impossible.  The examiner noted that he would be resorting to speculation to say that he knew the primary cause of her neck/back pain.  

In addition to the medical evidence, the Veteran has reported that she was diagnosed with spine misalignment by a chiropractor in 1996.  She has also reported difficulty working as early as 2001 due to a "ruptured disc."   Additionally, she has reported that movement over the years has caused some erosion in her ruptured disc, causing chronic continuous pain.  Moreover, in an undated statement contained within a set of private medical records, the Veteran reported that she had had chronic back pain since 1958.  Also, on her February 2012 Form 9, she reported that she had three damaged discs within the spinal column with 1 disc missing entirely.  She noted that one of the discs was damaged during military service.  

Further, at her January 2013 Board hearing, the Veteran testified that she first injured her back when she was 8 years old and then injured it again when she was in the service and after she left the service.  She noted that she had two degenerative discs and one missing disc in her spine.  She reported that when she was in training, one of her squadron members became ill and she almost had to carry her to the hospital from where they were situated at the barracks, a distance of over a mile.  She indicated that because of her previous injury from childhood, she believed that she suffered a back injury while almost carrying her fellow service member to the hospital.  She noted that she was not treated for any back problems while on active duty.         

The above summarized evidence shows that the Veteran has current back and neck disabilities, including degenerative disc disease and somatoform disorder.  However, the service medical records do not show any neck or back injury, problems or complaints.  Also, the earliest post-service medical evidence indicative of any neck or back problems, is the October 2002 chiropractic report, which indicates that the Veteran reporting suffering falls in 2001, which resulted in injury to her spine and which shows a finding of degenerative joint disease of the lateral cervical spine at C4, C5 and C6 with anterior osteophytes.  Additionally, as noted above, the Veteran did report during a medical that she had been treated by a chiropractor for spine misalignment in 1996.  Even assuming the report of the 1996 treatment is accurate, this treatment occurred approximately 20 years after service.  A lengthy interval of time between service and initial post service manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).    

Moreover, the September 2016 VA examiner specifically opined that the Veteran's back and neck disabilities were less likely than not (less than 50 percent probability) incurred or caused by the claimed in-service injuries.  The examiner provided a sufficient rationale for this opinion, finding that the Veteran's military records did not show that she that she was treated consistently for her neck and back while on active duty and her medical records did not show continuity of symptomatology since service.  There is no medical opinion of record to the contrary (i.e. an opinion tending to indicate that the Veteran's current neck or back disability is related to service).

Notably, the Veteran has asserted that she suffered injury to her back during active service and that she has suffered chronic low back pain since 1958 (which in turn would indicate some level of continuity of low back symptomatology since service).  She also appears to be alleging injury to her cervical spine during service and may be further alleging continuity of cervical spine symptomatology since service.    However, her reports of medical history from May 1976 and May 1977 show that she did not report any of back or neck/cervical spine problems at the time of separation from service and approximately one year subsequent to separation.   In this regard, she indicated that she did not currently have and had never had recurrent back pain, bone, joint or other deformity or swollen or painful joints and specifically indicated that she had not ever had any illness or injury other than those already noted on these reports.  Also, in reporting her history of spine problems during the October 2002 private chiropractic visit, the Veteran did not report any history of back or neck problems during service or soon thereafter.  Rather, she reported that she had experienced falls in 2001, which had resulted in injury to her spine.  Given that the reports of medical history were made contemporaneous to or nearly contemporaneous to the Veteran's active duty and given that the October 2002 report was made in the context of receiving medical treatment and evaluation and also against any interest in receiving service connected compensation, the Board finds them credible and finds the Veteran's later reports of back and neck injuries during service with continuity of symptomatology thereafter not credible.  Consequently, in supporting his September 2016 medical opinion by finding that the Veteran had not had consistent neck or back treatment in service or continuity of symptomatology thereafter, the Board finds that the VA examiner relied on an accurate medical history.

Finally, to the extent the Veteran alleges that her current back and neck disability is otherwise related to service (i.e. on a basis other than continuity of symptomatology), as a layperson, without any demonstrated expertise in determining medical etiology, such an allegation may not be afforded more than minimal probative value.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Consequently, the weight of the probative evidence indicates that the Veteran's current back and neck disabilities were not manifest in service or for many years thereafter and are not otherwise related to service (and that arthritis/degenerative joint disease was not shown in service or during the first post-service year).  Accordingly, the preponderance of the evidence is against this claim and it must be denied.  38 C.F.R. § 3.303, 3.307, 3.309; Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Alemany, 9 Vet. App. 518 (1996).
ORDER

Service connection for back and neck disabilities, to include degenerative disc disease, is denied.   



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


